DETAILED ACTION
This office action is a follow-up to the Pre-Brief Appeal Conference  decision communication mailed on 02/18/2021. Applicant’s arguments, see pages 1-5, filed 12/11/2020, with respect to claims 1-10 have been fully considered and are persuasive.  The rejection of claims 1-10 has been withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karl A. Vick on 02/25/2021.
Claims 11-20 are cancelled.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts includes United States Patent Application US 2011/0213554 A1 and United States Patent Application US 2018/0127093 A1. 
US 2018/0127093 A1 discloses a method for remotely screening a selected area of the atmosphere for the presence of emissions into the atmosphere comprises moving a mobile platform, such as an aircraft, which carries an atmospheric component sensor in a pattern over and in the vicinity of the selected area, measuring the concentration of a component of the atmosphere at one or more points along the pattern with the atmospheric component sensor to 
US 2018/0127093 A1 discloses an Unmanned Aerial Systems (UAS) for use in the detection, localization, and quantification of gas leaks are provided. More specifically the use of an in-situ sensor mounted to a UAS such that the sensor is positioned in a region unaffected by prop wash that is relatively undisturbed by the effects of the propeller(s) and other environmental conditions when in use is described. 
The prior arts separately or in combination do not appear to teach based at least in part on the movable orientation device receiving the turbulent air-flow, moving the movable orientation device to dynamically maintain a predetermined orientation of the movable orientation device relative to a direction of the turbulent air-flow; wherein the predetermined orientation comprises positioning the recognition element of the gas sensor in a path of the turbulent air-flow to expose the recognition element to a turbulent-air-flow impacted plume comprising the plume moving in the path under influence of the turbulent airflow in combination with the specific details of the claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861       

/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861